Han, R. B. McElrath      Opinion No. O-2734
County Auditor           Re: County Auditorts duties
Gainesville, Texas            respecting school ledger.
Dear Sir:
          In your letter of September 10, 1940 you request
our opinion in response to the follcwing questlons:
          “(1) Does the County Auditor have any authority or
     su ervision over the (a) School Funds of Cooke County or
     (by Schools of said County?
          “(2) Is the County Auditor of Cooke County required
     to keep the school ledger referred to in Art. 16521
          "(3) If answer to No. 1 is Ino* and answer to No. 2
     is ‘yes’, then please advise by what authority and from
     what source is Auditor to get the necessary information
     to keep the record?

          "(4) Is the County School Superintendent of Cooke
     County required to keep the Ledger mentioned in Art. 1652,
     or its equivalent?
          “(5) Is the school depository bank of Cooke County
     required to keep the ledger mentioned in Art. 1.652,or
     its equivalent?

            "(6) If such school ledger is required to be kept
     by either the Auditor or Superintendent or Depository bank,
     from what funds shall the cost thereof be taken; that is,
     county or School Funds; and if school funds,
          "(7) Is the cost of said Ledger required to be paid
     out of expense money for the office of the County Superin-
     tendent as provided for in Art. 2700, Id.”
          We enclose herewith a copy of our opinion No. 0-1063
which we believe will sufficiently answer your first question.
            Article 1652, Revised Civil Statutes, reads as fol-
lows:
Hon. R. E. NcRlrath, page 2


          "The auditor shall install in his office a school
     ledger showing an accurate account of all funds received
     and disbursed by the common school districts of his
     county; a bond register showing all the school bonds is-
     sued by the common school districts of his county, their
     rate of interest, date issued and maturity date; and he
     shall also keep an interest and sinking fund account of
     such school bonds."
          The above statute worded a little differently, orig-
inally appeared as Article ?467a, in H.B. 526, Ch. 134, p* 337,
Acts 35th Legislature, 1917, which we copy:
          "It shall be the duty of the auditor to install in
      his office, a school ledger and keep in this ledger an
      accurate account of all funds received and all funds
      disbursed by the common school districts of his county.
      He shall also install in his office, a bona register
      showing all the school bonds issued by the common schools
      of his county, the rate of interest they bear, the date
      they were issued, the date they are to be paid, and he
      shall also keep au interest and sinking fund account of
      school bonds of each common school district of his countyo"
          From the original act is is quite apparent that the
Legislature intended, not only that the ledger should be fn-
stalled in the auditor's office, but that he should keep in
the ledger an accurate account of receipts and disbursements
by the common school districts. We do not believe the meaning
of the act has been changed by the slightly different wording
of the statute as it now stands, evidently the work of the codi-
fiers. Hence the answer to your second question is an affirma-
tive one.
          Article 1653, Revised Civil Statutes, reads:
          "He shall have continual access to and shall examine
     all the books, accounts, reports, vouchers and other
     records of any officer, the orders of the commissioners
     court, relating to finances of the county, and all vouchers
     given by the trustee of all common school districts of the
     county and shall inquire into the correctness of same.'
           This article is the 1925 codification of Article 1468,
Revised Civil Statutes of 1911; and the amendment ,there,toby the
35th Legislature in the above H.B. 526. Art. 1468, R.C.S. of
1911, provided:
          "He shall have continual access to, and shall examine,
     all the books, accounts, reports, vouchers and other records
Hon. R. E.   McElrath, page 3


     of any of the officers, and also the orders of the commis-
     sioners’ court relating to the finances of the county.”
          The amended Article 1468 appearing in H.B. 526 read
as follows:

          “,Accessto and right to examine accounts orders of
     commissioners’ courts, all vouchers given by crustees of
     common school districts. He shall’have continual access
     to and shall examine all the books, accounts reports,
     vouchers and other records of any of the offjcers the
     orders of the commissioners’ court, relating to f1nances
     of the county and also to examine all vouchers given by
     the trustee of all common school districts of the county
     and to inquire into the correctness of same.‘I
          The 1911 statute was in the exact wording of the orig-
inal act. Sec. 6 of s.B. 258, Ch. 161, p. 381, General ma
Special Laws, 29th Legislature, 1905. It is apparent that in
the original enactment and as appearing in the 1911 statutes,
the term “relating to the finances of the county” referred to
“the orders of the commissioners’ court.” In dropping the
first sentence from Article 1468, as the same appeared in H.B.
526, the 1925 codifiers evidently did not intend, and in adopt-
ing the codification the Legislature did not intend to change
the meaning thereof in such a way as to deny to the auditor ac-
cess to books, accounts and other records kept by any county
officer pertaining to receipts and disbursements of common
school districts. It is our opinion that the term “relating
to finances of the county” is still merely a descriptive term
applicable to “the orders of the commissioners court” and does
not limit the auditor in his access to books and accounts to
those pertaining to county finan sc and forbid his access to
books and accounts having to do zyth receipts and disbursements
of common school districts. This is particularly apparent in
view of the duties cast by Article 1652 upon the auditor. The
answer to your third question is that the auditor has access
to and authority to examine all the books, accounts, reports,
vouchers and other records of all county officers, and he may
examine all vouchers given by trustees of common school dis-
tricts. Details for such examination may doubtless be worked
out between the auditor and such officers.
          Since the ledger nmntioned in Art. 1652 must be kept
by the auditor it follows that it is not to be kept by the su-
perintendent or depository, answering your fourth and fifth
questions. They will, of course, keep proper records of any
f1nanc1e.ltransactions passing through them.
Hon. R. E. McElrath, page 4


          Article 1650, Revised Civil Statutes, requires the
auditor to t~providehimself with all necessary ledgers, books,
records, blanks and stationery at the county's expense." We
think the term "county's expense" precludes the purchase of
any such books at the expense of the school funds. For such
school funds are actually state funds. Houston Nat'l. Axchange
Bank vs. School Dist., 185 S.W. 589; Webb County VS. School
Trustees, 95 Tex. 131, 65 S.V. 878. Answering your sixth ques-
tion, the school ledger should be purchased from county funds.
This also requires a negative answer to your seventh question.
                                Yours very truly
                                ATTORNEY GENERAL OF TEXAS
                                By /s/ Glenn R. Lewis
                                Glenn R. Lewis, Assistant
APPROVED SEP 23, 1940
/s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
APPROVED: ;3NI;;ggTTEE
BY:          ,
GRL:AMM:wb